Petitioner, a probationary appointee, could be terminated without a hearing and without reasons being stated, provided the termination was made in good faith and not capriciously (Matter of Talamo v Murphy, 38 NY2d 637, 639; Matter of Vaillancourt v New York State Liq. Auth., 153 AD2d 531, 533). Here, petitioner was terminated because he took advantage of his 1986 knee injury to remain on restricted duty an excessively long time, and then improperly sought a full-duty assignment at a location with minimal, if any, inmate contact. The record supports the conclusion that neither disability nor injury was the reason for petitioner’s dismissal, but rather his misuse and evasion of the liberal leave and restricted duty policies of the Correction Department (see, Dicocco v Capital Area Community Health Plan, 135 AD2d 308, 309; Matter of Bonney v Dilworth, 99 AD2d 468, 469). Concur—Kupferman, J. P„, Milonas, Kassal, Wallach and Rubin, JJ.